Citation Nr: 1606624	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-35 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to July 1980.

This appeal comes to the Board of Veterans' Appeal (Board) on appeal from a September 2008 rating decision of the Department of Veterans (VA) Affairs Regional Office (RO) in Oakland, California.  In February 2014, the Veteran withdrew his personal hearing request.

The claims of service connection for a left knee disorder, a low back disability, hypertension, and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A skin disorder, diagnosed as psoriasis, had its onset in service.

2.  An acquired psychiatric disorder, diagnosed as depression, had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a skin disorder, diagnosed as psoriasis, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing service connection for an acquired psychiatric disorder, diagnosed as depression, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for a skin disorder and an acquired psychiatric disorder.  In written statements to the RO he and his family claim, in substance, that he first noticed problems with observable symptoms of his skin disorder (i.e., dry, peeling, and cracking skin) and his acquired psychiatric disorder (i.e., being depressed and nervous while on active duty and he has had similar problems since that time.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The record shows the Veteran being diagnosed with current disabilities; psoriasis and depression.  See, e.g., VA examinations dated in May 2008.  In addition, service treatment records document the Veteran's complaints and treatment for skin problems diagnosed as, among other things, psoriasis.  See service treatment records dated in September 1977 and October 1977.  Likewise, service treatment records document the Veteran's complaints and treatment for depression, nervousness, lack of sleep, anxiety, loss of temper, frequent nightmares, social nervousness, feelings of unwarranted guilt, paranoia, trust issues, and morbid thoughts of harming others.  See service treatment records dated in June 1974, May 1977, February 1978, and June 1978.  Therefore, the Board finds that the record contains both medical evidence of current disabilities and in-service incurrence of both skin and acquired psychiatric disorders.  See Hickson.  Accordingly, the only remaining question for the Board to consider is whether there is medical evidence of a nexus between the current disabilities and his documented in-service problems.  

As to the skin disorder, the Board finds the Veteran's writings to VA regarding his having recurrent problems with observable symptoms of his skin disorder since service is proof that his current skin disorder has continued since service because these symptoms are observable by lay persons.  See Davidson.  In reaching this conclusion, the Board has not overlooked the May 2008 VA examination.  However, the Board finds that nothing reported at that examination contradicts the Veteran's competent and credible claims of having recurrent problems with observable symptoms of his skin disorder in and since service.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

As to the acquired psychiatric disorder, the May 2008 VA examiner opined as follows:

. . . The review of the record and the treatment in the Navy does suggest that this veteran did have mood problems with depression, anxiety, but also that he had characteristics of a paranoid type personality.  It seems obvious that this has continued, the paranoid personality has continued as well as the depression . . . 

This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, with granting the Veteran the benefit of any doubt in this matter, the Board concludes that his current skin disorder, diagnosed as psoriasis, and his current acquired psychiatric disorder, diagnosed as depression, are due to his military service and service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Service connection for skin disorders, diagnosed as psoriasis, is granted.

Service connection for an acquired psychiatric disorder, diagnosed as depression, is granted.



REMAND

As to the claims of service connection for a left knee disorder, a low back disability, and hypertension, while the Veteran was provided VA examinations in May 2008 the examiners relied solely on negative evidence for their conclusions that these disorders where not due to his military service.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Therefore, the Board finds that the etiology opinions provided by the VA examiners are not adequate and a remand to obtain better medical opinions is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claim of service connection for asthma, the record shows the Veteran being diagnosed with asthma.  See VA examination dated in May 2008.  Moreover, service treatment records document the Veteran's complaints and treatment for various respiratory problems including for cold/viral symptoms in September 1974, December 1974, and December 1979; an upper respiratory infection in December 1978; and rhinitis in June 1979.  Therefore, the Board finds that a remand is required to provide the Veteran with a VA examination to obtain an opinion as to the relationship, if any, between his current asthma and the documented respiratory problems he had while on active duty.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

As to all the issues on appeal, the Board finds that a remand is also required to obtain and associate with the VBMS claims file the records found on the CD the Veteran's representative filed with the Board in November 2015, including the September 2015 statement from Dr. Heather Henderson-Galligan.  See 38 U.S.C.A. § 5103A(b).

While the appeal is in remand status, the AOJ should also give the Veteran an opportunity to support his claims with credible lay statements as well as obtain and associate with the claims file any other outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the VBMS claims file the records found on the CD the Veteran's representative filed with the Board in November 2015, including the September 2015 statement from Dr. Henderson-Galligan.  

If these records cannot be obtained from the CD, the AOJ should contact the Veteran's representative and request paper copies of these records and these records should be uploaded into VBMS. 

If the records on the CD cannot be obtained and uploaded into VBMS, the Veteran and his representative should be notified in writing of this fact and that his claims will be adjudicated without these records.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Associate with the claims file any treatment records of Veteran held by the Martinez VA Medical.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with a left knee disorder, a low back disability, hypertension, and/or asthma and any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for an examination to determine the origins of his left knee and low back disabilities.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that any post-service left knee disorder and/or low back disability is related to or had its onset in service and/or has continued since that time?  

(b)  Is it at least as likely as not that any arthritis of the left knee and/or low back manifested itself to a compensable degree in the first post-service year?

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions, the examiner should comment on the service treatment records that document the Veteran's complaints and treatment for a left knee strain in August 1977 and September 1977 and a chronic low back strain in February 1975 as well as document his subsequent treatment for low back pain in December 1976 and February 1978.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for an examination to determine the origins of his hypertension.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that his hypertension is related to or had its onset in service and/or has continued since that time?  

(b)  Is it at least as likely as not that hypertension manifested itself to a compensable degree in the first post-service year?

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions, the examiner should comment on the service treatment records that document the Veteran having elevated blood pressure readings on occasion, including it being 128/90 in December 1976 and 146/90 in December 1979.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for an examination to determine the origins of his asthma.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that his asthma is related to or had its onset in service and/or has continued since that time?  

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions, the examiner should comment on the service treatment records that document the Veteran's complaints and treatment for various respiratory problems including for cold/viral symptoms in September 1974, December 1974, and December 1979; an upper respiratory infection in December 1978; and rhinitis in June 1979.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Then, after conducting any further development deemed warranted, adjudicate the claims of service connection for a left knee disorder, a low back disability, hypertension, and asthma.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives them notice of all the evidence added to the record since the October 2013 statement of the case (SOC) including the evidence filed directly with the Board in January 2015.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


